DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s amendment is persuasive.  The art-based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-12, 13-22 are allowed.  
Claims 1-5, 7-12, 13-22; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  the plurality of AC inputs connected through the array of switches to the AC outputs without an intermediate DC stage; control circuitry configured to control the array of switches to synthesize the multi-phase AC output voltage from the multi-phase AC input voltage; and a clamp circuit electrically connected at an input of the clamp circuit to the plurality of AC inputs and at an output of the clamp circuit to the plurality of AC outputs such that the clamp circuit is externally connected to AC nodes of the array of switches,

Claim 12: the array of switches including a plurality of AC inputs configured to receive the multi-phase AC input voltage and a plurality of AC outputs configured to output the multi-phase AC output voltage, the plurality of AC inputs connected through the array of switches to the AC outputs without an intermediate DC stage; activating a clamp circuit connected at an input of the clamp circuit to the plurality of AC inputs of the array of switches and to the plurality of AC outputs of the array of switches such that the clamp circuit is externally connected to AC nodes of the array of switches,

Claim 18:  a plurality of driver circuits each configured to control a respective one of the plurality of bidirectional switches; a control circuit configured to provide a plurality of input signals to the plurality of driver circuits; and a clamp circuit electrically connected at an input of the clamp circuit to  the plurality of AC inputs and at an output of the clamp circuit to the plurality of AC outputs such that the clamp circuit is externally connected to AC nodes of the array of switches,

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839